﻿Sir, it is my honour and privilege on behalf of the Government of His Majesty King Mswati III and the peace-loving people of the Kingdom of Swaziland, to convey our profound appreciation and congratulations on Mr. Dante Caputo’s well-deserved election to the presidency of this historic forty-third session of our Organization's General Assembly. This delegation is not only convinced of his outstanding diplomatic skills and sense of duty, but it is equally confident that under his stewardship our proceedings will indeed again be marked with historic excellence and constructive results.
Our tribute and profound gratitude also go to his outstanding predecessor. His Excellency Mr. Peter Florin, a noble son of the German Democratic Republic, who safely guided the Assembly's affairs with rare excellence. Indeed, his tenure in office was characterized by some of the most problematic scenarios in the annals of contemporary international affairs.
My delegation notes with a sense of pride and humility that the international situation in which the current session is being held is not only politically favourable but also holds some optimistic promises for mankind. It is an era influenced by new political thinking as well as by bold diplomatic initiatives to resolve current conflicts.
We further take pride and draw inspiration from the fact that we are witnessing positive trends towards a new epoch of effective mechanisms for global political-crisis management, largely inspired by the United Nations system. My delegation therefore welcomes the current relaxation of tensions between the super-Powers and their initiation of a meaningful dialogue on numerous important global issues, especially in the field of disarmament, and including some hotbeds of conflict of both regional and international dimensions. We believe that to be fundamental and consonant with the United Nations Charter by promoting international peace and security. 
His Majesty's Government and the people of Swaziland have followed with keen interest the unfolding events in Afghanistan and the Persian Gulf. We too share the sentiments of the international community, which, under United Nations auspices, has spared no effort in seeking an amicable political settlement to resolve one of the most protracted post-Second-World-War crises, whose dimensions have tested the strength of the Organization.
We continue to share in the guarded optimism that United Nations initiatives to resolve the Spanish Sahara and Kampuchea conflicts will further enhance its future role and our resolve in multilateral diplomacy.
At this juncture, I should like to pay a tribute and express gratitude to the Secretary-General of the United Nations, Mr. Javier Perez de Cuellar. His Majesty's Government and the people of the Kingdom of Swaziland continue to follow his reports and recommendations that chart out multilateral processes in international relations. We therefore note with pride the fact that the Secretary-General and all Members of the United Nations have brought their good judgement to bear on many international crises. In their continued search for solutions to some very intractable conflicts they have played a pivotal role. We further salute the apostles of peace for having made it possible to defend the cause of freedom and human dignity under the umbrella of the United Nations peace-keeping forces.
On the other hand the delegation of the Kingdom of Swaziland is forced to note the painful analysis that for far too long has unfairly regarded the United Nations as a non-functional world body and characterized it as a talk shop. To the surprise of the prophets of doom, evidence that such is not the case has dramatically emerged. The United Nations has managed to initiate successful negotiations towards a solution in Afghanistan in the Iran-Iraq war, in Kampuchea, in the Angolan conflict and in Western Sahara.
However, many other issues remain partly or totally unresolved in spite of the efforts of the United Nations. The Organization continues to struggle with the elimination of the last vestiges of colonialism from the face of the earth. The external-debt burden is worsening by' the day, and that is an indication of the gap that still exists between developed and developing countries. The United Nations is fully aware that millions are faced with hunger and starvation in many parts of the world. Many Member States, like our beloved country, Swaziland, are faced with an influx of refugees and displaced persons.
At the end of 1987, Swaziland, which occupies an area of only 17,364 square kilometres, with a population of about 750,000, had 350 registered urban refugees and approximately 45,000 rural refugees. The numbers are increasing rapidly on a daily basis, and the critical situation faced by the refugees involves the shortage of food and the inadequacy of land, which limits the scope for productive agricultural activities.
The complex situation in the Middle East is cause for great concern, for it has reached an explosive stage where strife between Palestinians and Jews continues to prevail. Swaziland encourages the United Nations to redouble its efforts towards the attainment of a peaceful solution to that critical issue.
The Korean peninsula is still characterized by tension between the North and the South. That unhealthy atmosphere has promoted distrust and hatred in the peninsula, which was unfortunately divided by differences in ideology. We strongly recommend that all external forces cease forthwith from interfering in the internal affairs of both Koreas, and, in this regard, we believe that the people of the peninsula have the tremendous responsibility and capacity to enter into direct inter-Korean negotiations themselves.
We also commend the efforts of the United Nations in bringing about speedy and genuine self-determination and independence to the people of New Caledonia. We wholeheartedly support United Nations initiatives to conduct an unbiased referendum, which will undoubtedly indicate the true aspirations of the people of New Caledonia.
In Central America and the Caribbean we continue to note with great concern that a number of countries are increasingly strife torn by reason of their deteriorating economic situations, social unrest and political instability. Nicaragua and Panama, for example, have been and are still being subjected to pressure by military and paramilitary activities, as well as by economic embargoes. Consequently, the economies of those States, which are suspected of importing foreign ideologies, have been hard hit, to the social detriment of their peoples. We appeal to all Member States in the region to resolve their problems by peaceful negotiations, as advocated by His Majesty King Sobhuza II and currently by His Majesty King Mswati III of the Kingdom of Swaziland.
This year marks the forty-third anniversary of the beginning of the arms race. The horrendous events that occurred at Hiroshima and Nagasaki, resulting in the deaths of millions of people and in massive destruction of property, are an indelible part of the annals of history. What mankind now faces is the enormous production of highly sophisticated nuclear weapons that are capable of destroying mankind many, many times over. 
My delegation views with utmost concern the currently escalating arms race which must o£ necessity be stopped in order "to save succeeding generations 'from the scourge of war". The outbreak of another world war, which would certainly lead to nuclear holocaust ~ a situation that would mean unprecedented disaster for mankind - must be totally avoided.
It is the responsibility of the international community to promote world peace and security for purposes of global development and co-operation by moving in the direction of complete disarmament. The Kingdom of Swaziland therefore commends the efforts of the United Nations in organizing three major conferences in 1978, 1982 and 1988 aimed at sensitising Member States to the need to reach a common consensus in the area of disarmament. Although all these conferences have failed to attain this major goal, it must be realized that they have, to a great extent, already stirred the conscience of the world community. The seriousness of the arms race was demonstrated by the heads of State or Government of the non-aligned countries at the seventh summit conference held in New Delhi in March 1983, at which it was observed that·.
"... the greatest peril facing the world today is the threat to the survival of mankind from nuclear war. Disarmament, in particular nuclear disarmament, is no longer a moral issue it is an issue of human survival. ... Nuclear weapons are more than weapons of war. They are instruments of mass annihilation." (A/38/132, para. 28)
It is our humble view that the excessive expenditure on weaponry suffocates the development of the world economy, thus perpetuating the misery and poverty afflicting more than two thirds of mankind, we therefore call for the immediate conclusion of a convention on both chemical and conventional weapons, not only to prohibit their development, production, stockpiling and possible use, but also to provide for the earliest destruction of existing weapons. The people of the Kingdom of Swaziland has learned with great shock and alarm that certain nuclear-possessing States have resolved to dump their nuclear wastes on the continent of Africa. What we find disquieting in this rather sinister episode is their justification of this act by the following reasons: first that their nuclear garbage is devoid of potential chemical or toxic risks to the people and the environment they are not prepared themselves to dump it inside their countries; and, secondly, that compensatory financial aid follows the dumping exercise.
We in the Kingdom of Swaziland remain ardent believers in the norms of international economic co-operation and in the positive spirit of multilateralism. However, my delegation continues to view with added concern the plight of our hard-hit fragile economies in the many developing countries, and particularly the grave agony of Africa's economic crisis. Indeed, it is our strangest observation that, in spite of the economic recovery experienced in some industrialized countries, developing countries continue to be confronted with an adverse external environment whose dimensions have devastated our strenuous efforts towards achieving the goal of economic self-reliance.
These countries continue to suffer from a combination of serious economic problems, inter alia, declining commodity prices, sharp exchange rate fluctuations, a severe debt crisis prompted by excessively high interest rates, and stagnation of official development assistance.
It may also be observed that studies conducted by world financial institutions do predict that the situation is extremely bleak for the sub-Saharan countries which, over the years, have been experiencing the worst economic declines in history, particularly in per capita income, investment and consumption. For instance, while growth in output was estimated at 3.2 per cent in 1987 compared to 4 per cent in 1986, the grim reality is that debt servicing has assumed crippling proportions, ranging from 30 per cent to 100 per cent of exports. The World Bank, on the other hand, also estimates an annual resource gap of more than $2.5 billion for these countries for the period 1986 to 1990, that is, if import levels of 1980 to 1982 are achieved and the necessary structural reforms are carried out. This is certainly not an encouraging scenario for North-South and South-South economic relations. We further wish to observe that the Kingdom of Swaziland is a small land-locked country whose economic development solidly depends on external trade. Thus, such unprecedented declines in commodity prices and the unfavourable international economic outlook represent a major collapse of our fragile economy.
Above all, for us in Swaziland the agricultural sector plays an important role in our economic development. It generates 71 per cent of our export earnings and provides 75 per cent of our labour force. It is therefore the policy of His Majesty's Government to intensify our industrial base development in order to enhance the quality of life and the betterment of living standards for our citizens. Thus we are active members of the Southern African Development Co-ordination Conference, whose cardinal principles and purposes remain aimed at nothing other than the modest consolidation of our hard won sосio-economic and political independence.
My delegation has no illusions about the task that lies ahead, but we do have confidence in the modern technological institutions, headed by the United Nations system, that seek to harmonize the activities of our global village. We therefore, pay our highest tribute to the donor community, the United Nations system, and our partners in economic development for all the generous assistance rendered to improve our country, Swaziland. 
Respect for human rights is of cardinal importance in our world. It is a pity that we still learn of torture, disappearances and wanton killings in different parts of the world. His Majesty's Government strongly condemns such sinister practices  and urges the international community to reaffirm its fundamental duty and encourage respect for human rights and freedom. Practices such as racism and racial discrimination have no place in the evolution of international law and modern civilization. The Government and people of the Kingdom of Swaziland attach great significance to the long-drawn-out conflicts in southern Africa. In our view, they do not augur well for the progress of human civilization, and, as members of that volatile region, we certainly cannot afford the consequences of indulging in the luxury of standing by with folded hands when our future is at stake. Equally, we have no illusions when analysing the events unfolding in our political backyard, but we are fully determined to pursue resolutely our mission of peace. Swaziland is on record as having initiated some bold diplomatic steps in the now historic Manzana Diplomacy, whose fundamental aim and objective is to build bridges of peace in our region. Above all, it seeks the promotion of direct, peaceful dialogue among leaders in southern Africa.
Furthermore, we note with great admiration the important role played by the Administration of the United States of America in bringing together the Governments of Cuba, Angola and South Africa in an attempt to find a peaceful solution to the Namibian and Angolan problems and consequently to the chronic problem inside South Africa.
We equally applaud the continued United Nations diplomatic initiatives in seeking a genuine and permanent political solution for the problems facing southern Africa, and we urge all towards peace in our region. My delegation also wishes to reaffirm in the strongest possible terms that the policy of His Majesty's Government is based on concrete factors of pragmatism rather than narrow political and ideological expediency. We are, therefore, committed to the sacred principles enshrined in the Charter of the United Nations and those of the Organization of African Unity and the Non-Aligned Movement, particularly the principles pertaining to the right of self-determination and independence of peoples under colonialism, neo-colonialism and other pernicious forms of human oppression. 
Above all, Swaziland is committed to the settlement of international disputes by peaceful negotiations and the non-use of force, as envisaged in Chapters I and VI, particularly Articles 1 (2) and 33, of the Charter.
My delegation notes with satisfaction the tremendous role played by the United Nations in the comprehensive formulation, development and shaping of the law of the sea, which transcends the limits of national jurisdiction and accommodates the international uses of the sea and its resources. We are confident that the Preparatory Commission for the International Sea-Bed Authority and the International Tribunal for the Law of the Sea will continue to make effective progress, in the Interest not only of the common heritage of mankind but also of the maintenance of peace and justice for all peoples in the world. It is particularly heartening that even my small, developing country, Swaziland, stands to benefit immensely from the successful implementation of the United Nations Convention on the Law of the Sea. 
We in the Kingdom of Swaziland are greatly perplexed by the spread of international terrorism, whose victims are innocent people, including women and children. We humbly urge all parties concerned to exercise both moral and political restraint in resolving their differences.
In conclusion, my delegation wishes to pay a glowing tribute to the evolution of the United Nations system. This Organization is unique and remains "the last best hope for mankind". The people of Swaziland are only too proud to be associated with this noble Organization that has galvanized mankind into new and fresh concepts, guiding our onward march to a more peaceful and stable world of multilateral diplomacy. Thus, only a few weeks ago, the Kingdom of Swaziland celebrated its twentieth anniversary as a sovereign State; and, like many new States In the family of nations, we cannot forget how grateful and indebted we are to the international community for having made our national dreams possible. We further salute and honour the men of vision and wisdom whose Yalta and Dumbarton Oaks negotiations ushered us into this new world of the United Nations.
However, let us be realistic: the challenges that face us are daunting ones, but they are not beyond the ingenuity of humanity to surmount. We must, therefore agree that we have not done sufficient. We must, therefore, move from words to deeds and make sure that together we can create true common security and peace for our peoples.
His Majesty's Government and the people of the Kingdom of Swaziland wish to reaffirm their faith in and adherence to the principles of the Charter. They look forward to continued and fruitful co-operation with the United Nations and its specialized agencies.
